                                                                                               1 Mark S. Bostick (Bar No. 111241)
                                                                                                 Elizabeth Berke-Dreyfuss (Bar No. 114651)
                                                                                               2 Lisa Lenherr (Bar No. 258091)
                                                                                                 WENDEL ROSEN LLP
                                                                                               3 1111 Broadway, 24th Floor
                                                                                                 Oakland, California 94607-4036
                                                                                               4 Telephone: (510) 834-6600
                                                                                                 Fax: (510) 834-1928
                                                                                               5 Email: mbostick@wendel.com
                                                                                                 Email: edreyfuss@wendel.com
                                                                                               6 Email: llenherr@wendel.com

                                                                                               7 Attorneys for Lois I. Brady, Trustee

                                                                                               8

                                                                                               9
                                                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                              10
                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                              11
                                                                                                                                          OAKLAND DIVISION
                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13
                                                                                                   In re                                                Case No. 20-40990-RLE
                                                                                              14
                                                                                                   FAIRN & SWANSON, INC.                                Chapter 7
                                                                                              15

                                                                                              16                         Debtor.                        DECLARATION OF LISA LENHERR IN
                                                                                                                                                        SUPPORT OF EX PARTE APPLICATION
                                                                                              17                                                        FOR ORDER SHORTENING TIME AND
                                                                                                                                                        LIMITING NOTICE OF HEARING ON
                                                                                              18                                                        MOTION FOR ORDER [1] APPROVING
                                                                                                                                                        PRE-SALE STIPULATION, [2]
                                                                                              19                                                        AUTHORIZING CHAPTER 7 TRUSTEE
                                                                                                                                                        TO INCUR POST-PETITION DEBT ON
                                                                                              20                                                        AN EMERGENCY BASIS, [3]
                                                                                                                                                        AUTHORIZING CHAPTER 7 TRUSTEE
                                                                                              21                                                        TO PAY DEPOSIT TO SECURE
                                                                                                                                                        CUSTODIAL SURETY BOND AND [4]
                                                                                              22                                                        APPROVING SECURED PARTY'S
                                                                                                                                                        CARVE-OUT TO THE ESTATE
                                                                                              23

                                                                                              24

                                                                                              25
                                                                                                           I, Lisa Lenherr, declare,
                                                                                              26
                                                                                                           1.     I am a partner with the law firm of Wendel Rosen LLP (“Wendel Rosen”),
                                                                                              27
                                                                                                   attorneys for Lois I Brady, trustee (“Trustee”). If called upon to testify regarding the facts set
                                                                                              28


002644.0031\5977811.1
                                                                                             Case: 20-40990       Doc# 81-2      Filed: 09/11/20     Entered: 09/11/20 12:59:41        Page 1 of
                                                                                                   DECLARATION
                                                                                                                                             2
                                                                                               1 forth herein, I could competently testify to those facts based upon my own personal knowledge,

                                                                                               2 except for those matters based upon my belief, which I believe to be true. I make this declaration

                                                                                               3 in support of Trustee's application for an order shortening time and limiting notice (the

                                                                                               4 "Application") for a hearing on Trustee's Motion for Order (1) Approving pre-Sale Stipulation, (2)

                                                                                               5 Authorizing Chapter 7 Trustee to Incur Post-Petition Debt on an Emergency Basis, (3)

                                                                                               6 Authorizing Chapter 7 Trustee to Pay Deposit to Secure Custodial Surety Bond and (4) Approving

                                                                                               7 Secured Party's Carve-Out to the Estate (the "Motion").

                                                                                               8          2.     On September 10, 2020, I emailed Jeremy Downs, of Goldberg Kohn Ltd., counsel

                                                                                               9 for Wells Fargo Bank, National Association ("WFB"), a copy of the Trustee's Application and

                                                                                              10 asked if WFB would consent to having the motions heard on shortened time. He replied with

                                                                                              11 WFB's consent on September 10, 2020.

                                                                                              12          I declare under penalty of perjury that the foregoing is true and correct and that this
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13 declaration was executed on the 10th day of September, 2020 at Oakland, California.

                                                                                              14
                                                                                                                                                           /s/ Lisa Lenherr
                                                                                              15                                                            Lisa Lenherr
                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26

                                                                                              27

                                                                                              28


002644.0031\5977811.1
                                                                                             Case: 20-40990      Doc# 81-2      Filed: 09/11/20     Entered: 09/11/20 12:59:41        Page 2 of
                                                                                                   DECLARATION                                       2
                                                                                                                                            2
